Citation Nr: 1508201	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-033 94A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to December 16, 2010 for the grant of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The June 2011 decision granted service connection for an acquired psychiatric disorder, to include PTSD, effective December 16, 2010.

The Veteran testified before the undersigned at a November 2014 video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the case file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.


FINDINGS OF FACT

1. In November 1992, the RO denied the Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; the RO sent notification of the November 1992 decision to the Veteran at a prior address.

2. With resolution of the doubt in the Veteran's favor, the Veteran's PTSD symptoms manifested no later than June 1985 when the Veteran underwent treatment for mental health problems.





CONCLUSIONS OF LAW

1. The Veteran was not properly notified of the November 1992 rating decision and the decision did not become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 3.1(q), 20.302, 20.1103 (2014).

2. The criteria for an earlier effective date for the Veteran's service-connected acquired psychiatric disorder, to include PTSD, were approximated effective June 25, 1992, the original claim date.  38 U.S.C.A. §§ 5109A, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because an effective date prior to December 16, 2010 has been granted for an acquired psychiatric disorder, to include PTSD, any error related to the VCAA is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Notification

A determination on a claim by the agency of original jurisdiction (AOJ) becomes final one year after the date that the AOJ mailed notice of the determination to the claimant unless the claimant files a notice of disagreement (NOD) to appeal the determination within the one-year period.  38 C.F.R §§ 20.302, 20.1103.  VA regulations define "notice" as "written notice sent to a claimant or payee at his or her latest address of record."  38 C.F.R § 3.1(q) (2014).  The AOJ must properly notify the Veteran of the determination in order for the determination to become final.  

The RO denied the Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in November 1992.  In December 1992, the RO sent notification of the November 1992 rating decision to the Veteran at an address in Norman, OK.

The December 1992 notification letter was not sent to the latest address of record.  The Veteran's Norman, OK address was current between February 1985 and June 1985.  See February 1985 Statement in Support of Claim; June 1985 Compensation and Pension Award.  Letters sent to the Norman, OK address in December 1988 and January 1990 were returned to the RO.  In July 1990, the Postmaster informed the RO that the Veteran did not reside at the Norman, OK address.  July 1990 Address Information Request.  

The Veteran's June 1992 claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, gave his address as ___ Tree House Lane, Plano, Texas.  A letter sent to the Veteran's Plano, TX address in September 1992 was not returned to the RO.  See September 1992 VCAA Notice.  The Veteran did not provide a new/alternative address prior to the issuance of the November 1992 rating decision.  Consequently, the Plano, TX address-not the Norman, OK address-was the latest address of record at the time of the November 1992 rating decision.

VA failed to properly notify the Veteran of the November 1992 rating decision.  The decision did not become final and the Veteran's June 1992 claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is pending.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The medical evidence shows that the Veteran experienced PTSD symptoms in 1985 when he sought mental health treatment at VAMC Loma Linda.  See June 1985 VAMRs (noting severe emotional and adjustment problems).  In August 1985, the Veteran was diagnosed as having "Dysthymic Disorder w/ somatic expressions or somatization vs. PTSD."  He was also diagnosed as having chronic depression.  See August 1985 VAMRs.  In the same month (August 1985), a VA psychologist found that "PTSD [was] strongly suggested" by the Veteran's symptoms and recommended prescription medications to help manage the Veteran's mental health problems.  See also August 1985 VAMRs ("He exhibits some signs of Post Traumatic Stress Disorder.").  The Veteran's symptoms include: flashbacks of occurrences during the Vietnam War, poor listening and concentration abilities, depression, violent outbursts, and poor familial relations.  Id.  VA medical records establish that the Veteran engaged in individual and group therapy and was hospitalized to treat his symptoms.

In March 2011, a VA examiner found that the Veteran's PTSD symptoms "have been occurring for 40 years" and that the Veteran "engaged in PTSD treatment at Loma Linda VA."

The March 2011 VA examination report constitutes probative evidence that the Veteran had symptoms of PTSD in 1985 when he received inpatient mental health treatment at VAMC Loma Linda.  The report was produced by a VA psychologist who reviewed the Veteran's pertinent medical history, interviewed the Veteran, and carefully considered his reported symptomology.  The examiner's opinion regarding the duration of the Veteran's PTSD symptoms aligns with the medical evidence from VAMC Loma Linda and with the Veteran's statements regarding the onset of his PTSD symptoms.  See June 1992 Claim; March 2011 VAMRs; November 2014 Hearing Transcript.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, arose earlier than the Veteran's original date of claim.  Therefore, the Veteran's service-connected acquired psychiatric disorder, to include PTSD, is effective June 25, 1992.  See 38 C.F.R. § 3.400.

The benefit-of-the-doubt rule applies and an earlier effective date of June 25, 1992 for a service-connected acquired psychiatric disorder, to include PTSD, is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

The Board expresses no opinion as to the rating of the disorder as of the newly-assigned effective date. The RO will determine the rating in accordance with all applicable rating codes since June 1992. 


ORDER

An earlier effective date of June 25, 1992 for the Veteran's service-connected acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


